DETAILED ACTION
This is responsive to the amendment dated 7/25/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The amendment filed 7/25/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the continuous curve of downwardly extending lip 24 illustrated in figure 7 is not supported by the disclosure as originally filed.  There is no embodiment illustrated in the original drawings (dated 3/28/16) which reasonably supports a handle end having a continuously curved cross section. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Notwithstanding the above new matter objection, the drawings are objected to for informalities. 
Figures 5 and 7 are indicated as being a side view and a cross sectional side view of the embodiment illustrated in figure 4, respectively. Figure 4 is indicated as an elevation view of according to “the embodiment of the device.” As best understood, in view of the specification dated 3/21/19, figure 4 is a front view of the device illustrated in figures 1 and 3. Figures 1 and 3 illustrate a chamfer (not labeled) between the upper surface 13 and the lip 24. This chamfer is illustrated in figure 5. Figure 7 which is indicated as a “cross sectional side view” illustrates no such chamfer and instead illustrates a continuously rounded downwardly extending lip.  It is unclear how figures 5 and 7 can belong to the same embodiment. See annotated figure below. 


    PNG
    media_image1.png
    427
    933
    media_image1.png
    Greyscale


Appropriate correction is required. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title (or similar) is suggested: Low Profile Bedpan.
The disclosure is objected to because of the following informalities: 
In paragraph [0006], the specification should indicate that figure 4 is a front view of the embodiment of the device. 
In paragraph [0012] applicant recites that the edges 30 have a height of 5/8 - 3/4’’.  As understood by the examiner, the edge 30 is defined at the junction of the top surface and the lip. Accordingly, the height would appear to be defined from the bottom of the lip/handle 24 to the edge 30 formed by the junction.  The Examiner recommends reciting that the lip has a height defined between the bottom and edge.  This is consistent with the new amendments to claims 5 and 16. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: elongated body height, the downwardly extending lip, the bottom external surface defined by the groove in the top surface; the downwardly extending lip is not flush with the bottom external surface (cl. 5, cl. 16) was not found.
Claim Objections
Claims 5 and 16 are objected to because of the following informalities: 
In claims 5 and 16, applicant recites the limitation “a top surface comprising a groove extending from the top surface and a downwardly extending lip circumferentially disposed around and extending [away] from the groove.”   In turning to the figures, the top surface is indicated at 13, the groove and associated walls are indicated at 18 and 19, and the downwardly extending lip is indicated at 24/30. The lip extends downwardly from the top surface and the groove extends downwardly from the top surface. In other words, the top surface serves as an intervening structure between the groove and the lip. Applicant is advised to recite --a top surface, a groove extending from the top surface, and a downwardly extending lip circumferentially disposed around the groove and extending from the top surface-- (or similar) for accuracy and clarity. 
Appropriate correction is required.
Allowable Subject Matter
Applicant’s arguments and amendments are persuasive.
Claims 5 - 7, 9 - 11, 14 -19, 21, and 26 - 31, as best understood given the objections to the drawings and claims, are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the most pertinent prior art of record teaches or fairly suggests the device and method of claims 5 and 16, including a body having a height, a top surface, a groove which defines a bottom external surface, and a downwardly extending lip which circumferentially surrounds the top surface and groove, where the downwardly extending lip is not flush with the bottom external surface and extends no more than a third of the elongated body height, in combination with the other recited limitations. 
Steward (US 2,711,543) remains the most pertinent prior art of record which teaches a similar device which captures urine, and shows a lip 14, but does not show that it circumferentially surrounds the groove and further shows that it is flush with the bottom external surface (fig. 2), rather than not as claimed.  It would not be obvious to modify the lip as claimed since the device of Steward is intended to be flush with the furniture surface when combined with a foundation block and changing the lip such that it is offset from the bottom external surface would prevent such flush arrangement (Steward, col. 2, ln. 5-17).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/           Primary Examiner, Art Unit 3754